Case 4:17-cv-13292-LVP-EAS ECF No. 122-10 filed 02/27/20   PageID.2920   Page 1 of 6




                         Exhibit J
    Case 4:17-cv-13292-LVP-EAS ECF No. 122-10 filed 02/27/20                                              PageID.2921             Page 2 of 6


Joshua Rosenthal

From:                    Abigail Carter
Sent:                    Thursday, February 20, 2020 8:14 AM
To:                      Stephen Klein
Cc:                      Joshua Rosenthal
Subject:                 Re: AFT MI v. Project Veritas - electronic copy of Weingarten subpoena




Steve,

I am still working to find a date the works for both me and Ms Weingarten.

As to the deposition, am I correct that you will not agree (1) to limit the deposition to questions related to the
claims and defenses currently in the case (e.g., no questions related only to the dismissed trade secrets claims,
to the motivations or financing of the litigation, or to other activities/actions related to Project Veritas) and (2)
to limit the use of the videotape only for trial? We would like to avoid unnecessary judicial intervention either
before or during the deposition if possible, but your refusal to compromise given my previously expressed
concerns may require otherwise.

Thanks,
Abigail


Sent from my iPhone



         On Feb 10, 2020, at 2:42 PM, Stephen Klein <steve@barrklein.com> wrote:


         Abigail,

              (1) No.
              (2) Yes.
              (3) We will abide by FRCP 26.

         --
         Steve Klein
         Barr & Klein PLLC
         1629 K St NW Ste. 300
         Washington, DC 20006
         (202) 804-6676

         This transmission may be protected by the attorney-client privilege or the attorney work product doctrine. If you are not the intended
         recipient, please delete all copies of the transmission and advise the sender immediately.



         From: Abigail Carter <acarter@bredhoff.com>
         Date: Monday, February 10, 2020 at 9:58 AM
         To: Stephen Klein <steve@barrklein.com>
                                                                           1
Case 4:17-cv-13292-LVP-EAS ECF No. 122-10 filed 02/27/20                                           PageID.2922             Page 3 of 6
  Cc: "Mersino, Paul" <mersino@butzel.com>, Joshua Rosenthal <jrosenthal@bredhoff.com>
  Subject: RE: AFT MI v. Project Veritas ‐ electronic copy of Weingarten subpoena

  Steve,

  Will you (and your client) agree as follows: (1) you will agree not to use the videotape of Ms.
  Weingarten’s deposition except at trial in this case, assuming its admission is otherwise permitted by
  the Court, (2) that the deposition transcript will be subject to the existing protective order (thereby
  allowing Ms. Weingarten to designate appropriate portions as confidential), and (3) that the questions
  will be limited to those related to the existing claims and defenses in the case?

  Thanks,
  Abigail



  From: Stephen Klein <steve@barrklein.com>
  Sent: Wednesday, February 5, 2020 5:02 PM
  To: Abigail Carter <acarter@bredhoff.com>
  Cc: Mersino, Paul <mersino@butzel.com>; Joshua Rosenthal <jrosenthal@bredhoff.com>
  Subject: Re: AFT MI v. Project Veritas ‐ electronic copy of Weingarten subpoena

  Abigail,

  Thanks for the follow-up.

  We cannot agree to forgo videotaping the deposition. AFT National and Ms. Weingarten
  may use the existing protective order in the case, as we agreed with AFT National’s
  document production.

  We respect that Ms. Weingarten cannot make February 18, and if we can agree upon a date
  in March we can reschedule accordingly.

  --
  Steve Klein
  Barr & Klein PLLC
  1629 K St NW Ste. 300
  Washington, DC 20006
  (202) 804-6676

  This transmission may be protected by the attorney-client privilege or the attorney work product doctrine. If you are not the intended
  recipient, please delete all copies of the transmission and advise the sender immediately.



  From: Abigail Carter <acarter@bredhoff.com>
  Date: Tuesday, February 4, 2020 at 10:33 AM
  To: Stephen Klein <steve@barrklein.com>
  Cc: "Mersino, Paul" <mersino@butzel.com>, Joshua Rosenthal <jrosenthal@bredhoff.com>
  Subject: RE: AFT MI v. Project Veritas ‐ electronic copy of Weingarten subpoena


  Steve,



                                                                    2
Case 4:17-cv-13292-LVP-EAS ECF No. 122-10 filed 02/27/20                        PageID.2923        Page 4 of 6
   We are willing to produce Ms. Weingarten for a deposition, but we remain concerned both about the
  scope of the deposition and the uses to which it would be put.

  You mention that you're interested in the objectives of the lawsuit and motivations behind it, including
  communications between AFT staff and third parties prior to AFT Michigan bringing the lawsuit, and that
  this information is relevant to your defenses. Having reviewed the Complaint and Answer, I don’t see
  anything that would make the objectives and the motivations behind the filing of this lawsuit relevant to
  any of the claims or defenses in this case. And although you mention that this information might have
  been relevant to AFT-Michigan’s trade secrets claim, that claim was dismissed last March and I am
  unaware of any authority entitling a party to discover on a previously dismissed claim.

   We also remain concerned about the uses to which this deposition will be put. As my previous email
  noted, prior deposition excerpts in this case have been used by your client for purposes decidedly beyond
  litigating this case. Because of this, we ask that any deposition of Ms. Weingarten not be videotaped and
  that you agree to confidentiality designations that would limit the use of the deposition to the litigation
  itself.

  Again, while we are willing to get you the information you are entitled to under law, we will need
  additional assurances and protections to ensure this deposition is not a vehicle simply to harass Ms.
  Weingarten or to obtain information for purposes beyond the existing case.

  That said, we are in the process of obtaining possible dates, assuming we can reach an agreement as to
  scope and usage.

  Thanks,

  Abigail




  From: Stephen Klein <steve@barrklein.com>
  Sent: Friday, January 31, 2020 3:10 PM
  To: Abigail Carter <acarter@bredhoff.com>
  Cc: Mersino, Paul <mersino@butzel.com>; Joshua Rosenthal <jrosenthal@bredhoff.com>
  Subject: Re: AFT MI v. Project Veritas ‐ electronic copy of Weingarten subpoena

  Abigail,

  Thank you for your e-mail. We’re glad to work with you to ensure a deposition is not unduly
  burdensome, but we believe a deposition of Ms. Weingarten is necessary. For purposes of
  our correspondence I’ll refer to “AFT National” as distinct from AFT Michigan.

  Jessica Rutter has been present at most of the depositions in this case, along with Bradford
  Murray, both of AFT National. In third party communications regarding the litigation, such
  as with the Michigan Attorney General’s Office, Mark Cousens has included other attorneys
  from AFT National, including David Strom.

  In his deposition, AFT Michigan president David Hecker testified that Ms. Weingarten was
  consulted prior to the filing of the lawsuit. Documents and other discovery also indicate
  that the operative facts asserted in AFT Michigan’s various complaints were determined by
  both AFT Michigan and AFT National. We also understand that AFT National spoke with,
  engaged, and/or coordinated with other third parties prior to the lawsuit being filed (that is,

                                                       3
Case 4:17-cv-13292-LVP-EAS ECF No. 122-10 filed 02/27/20                                           PageID.2924             Page 5 of 6
  during the operative facts of the complaint). The facts behind these are all relevant to
  defenses by both Project Veritas and Marisa Jorge, and thus discoverable.

  Finally, the objectives of the lawsuit and motivations behind it—in AFT National’s case, the
  reasons behind its hands-on role—are relevant in this case, particularly due to the trade
  secret claim asserted by AFT Michigan. See generally Mich. Comp. Laws § 445.1905. In his
  deposition, Mr. Hecker also testified that the lawsuit was a “joint decision” between AFT
  Michigan and AFT National. It is apparent from Ms. Weingarten’s statements in AFT press
  releases that, indeed, her other activities may be the impetus behind this lawsuit, and that
  the suit was commenced for the purpose of harassing, embarrassing, or increasing Project
  Veritas’s litigation costs.

  A scheduling order entered in the case last week puts the close of discovery on April 22. I
  currently have a fairly flexible schedule other than the weeks of March 2 and 9 for further
  depositions of AFT Michigan that have not yet been specifically scheduled. We respect Ms.
  Weingarten’s busy schedule, but I expect that with an early start a weekday deposition
  would be completed by early afternoon.

  If you could please provide a range of available dates, we can reschedule accordingly.

  --
  Steve Klein
  Barr & Klein PLLC
  1629 K St NW Ste. 300
  Washington, DC 20006
  (202) 804-6676

  This transmission may be protected by the attorney-client privilege or the attorney work product doctrine. If you are not the intended
  recipient, please delete all copies of the transmission and advise the sender immediately.



  From: Abigail Carter <acarter@bredhoff.com>
  Date: Thursday, January 30, 2020 at 3:24 PM
  To: Stephen Klein <steve@barrklein.com>
  Cc: "Mersino, Paul" <mersino@butzel.com>, Joshua Rosenthal <jrosenthal@bredhoff.com>
  Subject: RE: AFT MI v. Project Veritas ‐ electronic copy of Weingarten subpoena

  Steve,

  Thank you for sending a copy of the subpoena. I am continuing to represent AFT and President
  Weingarten in connection with this subpoena. Ms. Weingarten is not available on February 18. She will
  be out of town all that week in connection with Executive Council meetings.

  More generally, however, it does not appear likely that Ms. Weingarten will have much information
  relevant to this particular case. She became aware of the facts underlying the case only after AFT
  Michigan discovered that Jorge was not who she purported to be. She received information about
  Jorge’s activities at AFT Michigan only indirectly. Ms. Weingarten’s name is not on many documents, and
  I understand that she has not been frequently mentioned in the depositions that have occurred. This
  reflects her degree of connection to this matter: one of many affiliate‐related matters that she becomes
  aware of or comments on as leader of a 1.7‐million member organization.

  Moreover, it appears from your client’s recent Twitter announcement, which includes footage from a
  previous videotaped deposition in this case, that your intention for this deposition is for a far different
  purpose than obtaining information relevant to this case. Given this, I am concerned that the motivation
                                                                    4
Case 4:17-cv-13292-LVP-EAS ECF No. 122-10 filed 02/27/20                                           PageID.2925             Page 6 of 6
  for this deposition is not to obtain information relevant to the claims and defenses in this case, but
  rather to seek out unrelated information and interfere with Ms. Weingarten’s other activities.

  Accordingly, in lieu of a deposition, we are offering to have Ms. Weingarten provide a declaration under
  oath that answers written questions of your choice (subject to our ability to object to such questions of
  course). In this way, we can be responsive to your subpoena and at the same time not impair Ms.
  Weingarten’s other activities. Ms. Weingarten has an extremely active travel schedule to support AFT
  leaders and members around the country. When she is in the Washington, D.C. office, she has many
  demands on her time to support the staff at AFT in carrying out their mission.

  Please let me know if this is acceptable.

  Abigail


  Abigail V. Carter
  Bredhoff & Kaiser, P.L.L.C.
  805 15th Street, N.W.
  Suite 1000
  Washington, D.C. 20005
  Tel: (202) 842-2600
  Fax: (202) 842-1888


  From: Stephen Klein <steve@barrklein.com>
  Sent: Saturday, January 25, 2020 12:11 PM
  To: Abigail Carter <acarter@bredhoff.com>; jrutter@aft.org
  Cc: Mersino, Paul <mersino@butzel.com>
  Subject: AFT MI v. Project Veritas ‐ electronic copy of Weingarten subpoena

  Abigail,

  I write to confirm my new e-mail address and to provide you an electronic copy of the
  subpoena for deposition we served to Randi Weingarten yesterday in AFT Michigan v.
  Project Veritas in the event that you continue to represent AFT as a third party in this
  matter. If that is not the case, I have also included Jessica Rutter at AFT.

  We’re happy to work with you if the date of the deposition does not work and address any
  other questions or concerns. I’d appreciate electronic correspondence.

  Regards,

  --
  Steve Klein
  Barr & Klein PLLC
  1629 K St NW Ste. 300
  Washington, DC 20006
  (202) 804-6676

  This transmission may be protected by the attorney-client privilege or the attorney work product doctrine. If you are not the intended
  recipient, please delete all copies of the transmission and advise the sender immediately.



                                                                    5
